Title: To George Washington from Gouverneur Morris, 6 April 1792
From: Morris, Gouverneur
To: Washington, George



My dear Sir,
London 6 April 1792

I receive this Instant your favor of the twenty eighth of January and I do most sincerely thank you for the Informations which you have been so kind as to communicate. Beleive me I know how to value the friendship by which they were dictated. I have always thought that the Counsel of our Enemies is wholesome, tho bitter, if we can but turn it to good Account & In order that I may not fail to do so on the present Occasion I now promise you that Circumspection of Conduct which has hitherto I acknowlege formed no Part of my Character. And I make the Promise that my Sense of Integrity may enforce what my Sense of Propriety dictates.

I have hitherto in my Letters communicated to you many Things which I should not willingly entrust to others, and in the Course of Events I may again possess Information which it might be well that you were acquainted with At the same Time it is I presume expected that the public Servants will correspond fully and freely with the Office of foreign Affairs. It might therefore be deemed improper, not to say all, in my Letters to that Office. I wish therefore you would give me your candid opinion on this Subject. I should be extremely sorry to offend or to give Pain, but I cannot have the same unreserved Confidence in others that I have in you and my Letter of the fourth of February will shew that Cases may occur in which I am not even Master of it.
I was told Yesterday that Mr Dundas has said that the United States have asked for the Mediation of this Country to bring about a Peace with the Indians. He told the same Person (a Mr Osgood the new Chief Justice of the new Province of Upper Canada) that the treaty made long since by Sir William Johnson seemed to be the proper Ground on which to fix a Boundary between the United States & the Indian tribes. I learn these facts in such a Way that I am confident of the Truth, and therefore submit them without any Comment to your Consideration.
An Express arrived last Night brings an Account of the Assassination of the King of Sweden the twenty sixth of last Month, at a Masquerade And thus another Crown falls on the Head of a young Sovereign. Those who conceive the french Jacobins to be at the Bottom of a great King-Killing Project approach the Deaths of the Emperor the King of Sweden and the Movements making against France from whence they infer that the King of Prussia should take Care of himself and be cautious of his Cooks and Companions. Such sudden Deaths in so critical a Moment are extraordinary but I do not usually beleive in Enormities and I cannot see how a Club can persue a Path of Horrors in which Secrecy is essential to Success.
The young King of Hungary has made such Reply to the peremptory Demands of France as to cool a little the Extravagance of Joy manifested on his Fathers Death. I am told that he is a Disciple rather of his Uncle Joseph than of his Father if this be so he will not long remain idle. The Death of his Swedish Majesty will however make some Derangement in the Plan of Operations.

How all these Things will end God only knows. I am my dear Sir very sincerely and affectionately yours

Gouvr Morris

